Mikoll and Yesawich, Jr., JJ.,
dissent and vote to reverse in a memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (dissenting). We respectfully dissent and vote to reverse and reinstate the complaint. With respect to the fraud cause of action, statements — even opinions — by a party who, like defendant, has superior knowledge of material facts which induce another to enter into a contract are actionable if false (West Side Fed. Sav. & Loan Assn. v Hirschfeld, 101 AD2d 380, 385-386, appeal dismissed 63 NY2d 677). As the owner and operator of the lanes prior to the 1981 sale, defendant possessed superior knowledge of their condition and maintenance. Moreover, in the noncompetition agreement he expressly attests to his "expertise in the conduct and operation of bowling establishments”. In our view, the individual plaintiff’s proof suffices to withstand summary judgment on the first cause of action.
Nor do we agree that, as a matter of law, the stock purchase agreement does not furnish a basis for indemnification for damage to the corporate plaintiff’s property suffered between July 1980 and July 24, 1981. Defendant’s claimed mistreatment with resultant continual deterioration of the alleys could reasonably be construed as damage. Accordingly, the second cause of action should not have been dismissed.
Our proposed disposition requires us to also evaluate plain*822tiffs’ cross motion to dismiss defendant’s Statute of Limitations’ defense, a matter not heretofore addressed because of the decisions dismissing the complaint. The cross motion has force for the gravamen of the complaint is clearly fraud; hence the six-year, not the three-year, Statute of Limitations applies (see, 35 NY Jur, Limitations and Laches, § 52, at 549; cf. Queensbury Union Free School Dist. v Walter Corp., 101 AD2d 992, 993, affd 64 NY2d 964). On the other hand, defendant’s laches defense remains viable for questions of fact exist relating to plaintiffs’ delay of four years in discovering the alleged misrepresentations.